     Case 3:20-cv-03601-L-BN Document 7 Filed 01/22/21                  Page 1 of 2 PageID 26



                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

JAMES WILLIAM BROWN,                               §
BOP Register No. 13407-021,                        §
                                                   §
                 Petitioner,                       §
v.                                                 §    Civil Action No. 3:20-CV-3601-L-BN
                                                   §
K. ZOOK, Warden, FCI Seagoville,                   §
                                                   §
                 Respondent.                       §

                                               ORDER

         The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 4) was entered on December 10, 2020, recommending that the court deny

Petitioner’s Motion for Emergency Injunction Under Section 2241 (Doc. 3), filed December 9, 2020,

and dismiss with prejudice this habeas action brought pursuant to 28 U.S.C. § 2241 because the

relief sought by Petitioner—an order preventing the Federal Bureau of Prisons from transferring him

from FCI Seagoville to another facility “during the peak of an international pandemic” and before

he exhausts his administrative remedies in violation of the Eighth Amendment to the Constitution—

is not a valid basis for relief under section 2241. Report 1. The Report explains that “[n]o inmate

has a constitutional right to be housed in a particular place or any constitutional right to early

release.” Id. at 2 (citations omitted). No objections to the Report were received as of the date of this

order.

         Having considered Petitioner’s Motion for Emergency Injunction Under Section 2241 (Doc.

3), which the court liberally construes as a habeas petition for relief under section 2241, the file,

record in this case, and Report, the court determines that the findings and conclusions of the


Order – Page 1
  Case 3:20-cv-03601-L-BN Document 7 Filed 01/22/21                                  Page 2 of 2 PageID 27



magistrate judge are correct, and accepts them as those of the court. Accordingly, the court denies

Petitioner’s Motion for Emergency Injunction Under Section 2241 (Doc. 3), dismisses with

prejudice this action, and directs the clerk of the court to terminate all pending motions in this case.

        Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability.* The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report. In the event that

Petitioner files a notice of appeal, he must pay the $505 appellate filing fee or submit a motion to

proceed in forma pauperis on appeal.

        It is so ordered this 22nd day of January, 2021.



                                                                 _________________________________
                                                                 Sam A. Lindsay
                                                                 United States District Judge


        *
            Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                  (a)       Certificate of Appealability. The district court must issue or deny a certificate of
        appealability when it enters a final order adverse to the applicant. Before entering the final order, the
        court may direct the parties to submit arguments on whether a certificate should issue. If the court
        issues a certificate, the court must state the specific issue or issues that satisfy the showing required
        by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
        may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
        motion to reconsider a denial does not extend the time to appeal.

                  (b)      Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
        appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
        court issues a certificate of appealability.

Order – Page 2
